EXHIBIT 10.1

EMPLOYMENT AGREEMENT

(BRADLEY S. POWELL)

This Employment Agreement (the “Agreement”), dated July 25, 2007, is between
Eden Bioscience Corporation, a Washington corporation (the “Company”), and
Bradley S. Powell (the “Employee”).

The Company and Employee have determined that it is in their mutual interests to
enter into a new Agreement extinguishing and replacing the prior terms and
conditions of Employee’s employment with the terms and conditions set forth
below. According, the parties agree as follows.

1. EMPLOYMENT


1.1 Prior Terms Extinguished

The Change of Control Agreement (the “CCA”), dated August 16, 2000, and the
Severance Letter Agreement (“Severance Agreement”) dated January 28, 2002,
between the Company and Employee are hereby extinguished and shall have no
further effect. In exchange for this extinguishment, Employee shall receive the
Supplemental Payment in accordance with subparagraph 3.3 below.

1.2 Employment Period

The Company hereby agrees to continue the Employee in its employ, and the
Employee hereby agrees to remain in the employ of the Company or its affiliated
companies, in accordance with the terms and conditions of this Agreement, until
the Agreement is terminated by either party in according with the provisions of
Paragraph 4 below (“Employment Period”).

1.3 Position and Duties

The Employee is and shall continue to be employed as the President and Chief
Financial Officer provided that the Board of Directors of the Company (the
“Board”) may reduce Employee’s duties as it deems appropriate in the best
interests of the Company. Provided, however, that the Board will not reduce
Employee’s duties prior to January 1, 2008 except upon an acquisition, merger or
consolidation to which the Company is a party, or in the event of the company’s
liquidation,


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 4



--------------------------------------------------------------------------------


1.4 Employment at Will

The Employee and the Company acknowledge that, except as expressly provided
under any other written employment agreement between the Employee and the
Company, the employment of the Employee by the Company or its affiliated
companies is “at will” and may be terminated by either the Employee or the
Company or its affiliated companies at any time in accordance with the
provisions of Paragraph 4 of this Agreement.

2. ATTENTION AND EFFORT

During his Employment, and excluding any periods of vacation and sick leave to
which the Employee is entitled, the Employee will devote all of his professional
productive time, ability, attention and effort to the business and affairs of
the Company and the discharge of the responsibilities assigned to him hereunder,
and will use his best efforts to perform faithfully and efficiently such
responsibilities. If the Board reduces the Employee’s Annual Base Salary, the
Employee will not be required to devote all of his professional productive time,
ability, attention and effort to the business and affairs of the Company and the
discharge of the responsibilities assigned to him hereunder.

3. COMPENSATION

The Company agrees to pay or cause to be paid to the Employee, and the Employee
agrees to accept in exchange for the services rendered hereunder by him, the
following compensation:

3.1 Salary

The Employee shall receive his annual base salary (the “Annual Base Salary”),
during his employment in the amount of $205,000 per year. The Annual Base Salary
shall be paid in substantially equal installments, twice monthly. The Board may,
in its sole discretion, determine to raise the Annual Base Salary or to reduce
the Annual Base Salary proportionately should the Board reduce Employee’s duties
or the commitments pursuant to (and consistent with the limitations set forth
in) subparagraph 1.3. Employee shall be paid a lump sum amount upon execution of
this Agreement equal to the retroactive application of the Annual Base Salary
above to December 15, 2006, the date on which Employee became the Company’s
President.

3.2 Bonus

The Compensation Committee of the Board of Directors may, at its sole
discretion, pay Employee a bonus upon completion of an acquisition, merger or
consolidation to which the Company is a party.

3.3 Supplemental Payment



Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 5



--------------------------------------------------------------------------------

In addition to any and all other compensation, Employee shall receive a
supplemental payment (“Supplemental Payment”) of $356,145 in exchange for the
extinguishment of the agreements listed in subparagraph 1.1. The Supplemental
Payment shall be made in installments, as follows: one-half (1/2) upon execution
of this Agreement; one-quarter (1/4) on September 30, 2007; and one quarter
(1/4) on January 1, 2008. The Supplemental Payment installments shall be paid
notwithstanding any other provisions of this Agreement, except that any
remaining unpaid Supplemental Payment installments shall not be made in the
event of a termination for Cause, as defined in subparagraph 5.4 below, nor
shall any remaining unpaid Supplemental Payment installments be made if Employee
shall terminate his employment for any reason, except termination by reason of
the Employee’s death or total disability, in which case any remaining unpaid
Supplemental Payment installments shall be accelerated and paid on the Date of
Termination.

3.4 Benefits

During his Employment, the Employee shall be entitled to participate, subject to
and in accordance with applicable eligibility requirements, in such fringe
benefit programs as shall be provided to other employees of the Company and its
affiliated companies from time to time by action of the Board (or any person or
committee appointed by the Board to determine fringe benefit programs and other
emoluments). If the Board reduces the Employee’s duties and Annual Base Salary,
all accrued vacation will be paid to Employee on the date of such change and the
employee shall be entitled to participate, subject to and in accordance with
applicable eligibility requirements, in such fringe benefit programs as shall be
provided to other employees of the Company.

3.5 Expenses

The Employee shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by him in accordance with the policies,
practices and procedures of the Company and its affiliated companies in effect
for the employees of the Company and its affiliated companies.

4. TERMINATION

Employment of the Employee during the Employment Period may be terminated as
follows but, in any case, the noncompetition, nondisclosure and noninterference
provisions set forth in Sections 7, 8, 9, and 10 shall survive the termination
of this Agreement and the termination of the Employee’s employment with the
Company:

4.1 By the Company or the Employee

Upon giving Notice of Termination, either party may terminate Employee’s
employment at will, for any reason or no reason.


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 6



--------------------------------------------------------------------------------


4.2 Automatic Termination

This Agreement and the Employee’s employment shall terminate automatically upon
the death or “total disability” of the Employee. The term “total disability” as
used herein shall mean Employee’s inability to perform assigned duties for a
period or periods aggregating 120 calendar days in any 12-month period as a
result of physical or mental illness, loss of legal capacity or any other cause
beyond Employee’s control, unless Employee is granted a leave of absence by the
Board. Employee and the Company hereby acknowledge that Employee’s ability to
perform assigned duties is of the essence of this Agreement. Termination
hereunder shall be deemed to be effective (a) at the end of the calendar month
in which Employee’s death occurs or (b) immediately upon a determination by the
Board of Employee’s total disability, as defined herein.

4.3 Notice of Termination

Except as otherwise provided below, any termination by the Company or by the
Employee during the Employment Period shall be communicated by written Notice of
Termination to the other party given 20 days in advance in accordance with
Section 6. The “Date of Termination” shall be the first day after the 20 day
notice period.

Provided, however, that if the Employee’s employment is terminated by reason of
death, the Date of Termination shall be the end of the calendar month in which
the Employee’s death occurs. If the Employee’s employment is terminated by
reason of total disability, the Date of Termination shall be immediately upon a
determination by the Board of the Employee’s total disability. In the case of
termination of the Agreement by the Company for Cause, as defined below, the
Date of Termination shall be immediately upon communication of the termination
decision to Employee in accordance with subparagraph 5.2 below.

The Employee’s employment and performance of services will continue during any
applicable notice period; provided, however, that the Company may, upon notice
to the Employee and without reducing the Employee’s compensation during such
period, excuse the Employee from any or all of his duties during such period.

5. TERMINATION PAYMENTS

In the event of termination of the Employee’s employment, all compensation and
benefits set forth in this Agreement shall terminate except as specifically
provided in this Section 5.

5.1 Termination by the Company without Cause

If the Company terminates the Employee’s employment without Cause, as defined in
subparagraph 5.4 below, the Employee shall be entitled to receive payment of the
following accrued obligations (the “Accrued Obligations”):


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 7



--------------------------------------------------------------------------------


(i) the Employee’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid; and


(ii) any compensation previously deferred by the Employee (together with accrued
interest or earnings thereon, if any) as such deferred compensation becomes
payable under the deferral plan, and any accrued vacation pay, in each case to
the extent not theretofore paid.

Further, Employee shall receive any remaining unpaid Supplemental Payment
installments, which shall accelerate to Date of Termination.

5.2 Termination by the Company for Cause or by Employee

If the Employee’s employment shall be terminated by the Company for Cause, or
Employee shall terminate his employment for any reason, this Agreement shall
terminate without further obligation to the Employee other than the obligation
to pay to the Employee his Annual Base Salary through the Date of Termination
plus the amount of any compensation previously deferred by the Employee (as such
deferred compensation becomes payable under the deferral plan) and accrued
vacation, in each case to the extent theretofore unpaid. In the case of
termination by the Company for Cause under this subparagraph, the Notice of
Termination shall be provided to Employee but (a) the twenty day advance notice
requirement provided in subparagraph 4.3 shall not apply; and (b) the Date of
Termination shall be the date on which the employee receives the Notice of
Termination.

5.3 Termination Because of Death or Total Disability

If the Employee’s employment is terminated by reason of the Employee’s death or
total disability, this Agreement shall terminate automatically without further
obligations to the Employee or his legal representatives under this Agreement,
other than for payment of Accrued Obligations (which shall be paid to the
Employee’s estate or beneficiary, as applicable in the case of the Employee’s
death), and payment of any unpaid Supplement Payment installments provided for
in subparagraph 3.3, which shall accelerate to the Date of Termination.

5.4 Cause

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall include, without limitation, the occurrence of one
or more of the following events:

(a) Failure or refusal to carry out the lawful assigned duties or any directions
of the Board, which directions are reasonably consistent with the duties herein
set forth to be performed by Employee;


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 8



--------------------------------------------------------------------------------

(b) Violation by Employee of a state or federal criminal law involving the
commission of a crime against the Company or a felony;

(c) Current use by Employee of illegal substances; deception, fraud,
misrepresentation or dishonesty by Employee; any incident materially
compromising Employee’s reputation or ability to represent the Company with the
public; any act or omission by Employee which substantially impairs the
Company’s business, good will or reputation; or any other misconduct; or

(d) Any other material violation of any provision of this Agreement.

5.5 Acceleration of Stock Options

In the event Employee’s employment is terminated as provided in subparagraphs
5.1 or 5.3 above, all of Employee’s stock options issued pursuant to the Eden
Bioscience Corporation 1995 Combined Incentive and Nonqualified Stock Option
Plan or 2000 Stock Incentive Plan (the “Option Plans”) will fully accelerate to
the Date of Termination in vesting and exercisability. Nothing contained in this
Agreement shall affect the right of Employee to receive benefits or other shares
under any option plan existing or adopted by the Company. The Options will be
designated as incentive stock options to the extent permitted under the Option
Plans and applicable law.

6. FORM OF NOTICE

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

If to Employee:

  Bradley S. Powell
22906 81st Avenue SE
Woodinville, WA 98072

If to the Company:

  Eden Bioscience Corporation
11816 North Creek Parkway North
Bothell, WA 98011



Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 9



--------------------------------------------------------------------------------

Copy to:

  Andrew B. Moore
Perkins Coie LLP
1201 Third Avenue, 40th Floor
Seattle, WA 98101-3099

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

7. NONCOMPETITION

Employee agrees that during the Employment Period and for a period of eighteen
(18) months thereafter, he will not, except in furtherance of his employment
with the Company, without the prior written consent of the Company, either
directly or indirectly operate, control, advise, be engaged by, perform any
consulting services for, invest in (other than less than one percent of the
outstanding stock in a publicly held corporation which is listed on the NASDAQ
national market or traded over-the-counter or on a recognized securities
exchange) or otherwise become associated in any capacity with, any business,
company, partnership, organization, proprietorship, or other entity who or which
manufactures products or traits which use organisms or other byproducts or which
is developing products or traits, to (i) treat soil or foliar diseases of plants
or (ii) enhance growth or insect tolerance of plants (the “Company Products”) in
competition with the Company in those geographical areas in which the Company
conducts or has conducted such business, or intends to conduct business,
consistent with the Company’s current, written business plans, during Employee’s
employment.

8. NONDISCLOSURE

Employee agrees at all times to hold as secret and confidential (unless
disclosure is required by the Company or would be in furtherance of Employee’s
employment with the Company or is required pursuant to court order, subpoena in
a governmental proceeding, arbitration or pursuant to other process or
requirement of law) any and all knowledge, information, developments,
manufacturing and trade secrets, know-how and confidences of the Company or its
business of which he has knowledge during the Employment Period, to the extent
such matters have not previously been made public, are not thereafter made
public, or do not otherwise become available to Employee from a third party not,
to Employee’s best knowledge, bound by any confidentiality agreement with the
Company (“Confidential Information”). The phrase “made public” as used in this
Agreement shall apply to matters within the domain of (a) the general public or
(b) the Company’s industry. Employee agrees not to use such knowledge for his
own benefit or for the benefit of others or, except as provided above, disclose
any of such Confidential Information without the prior written consent of the
Company, which consent shall make express reference to this Agreement.


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 10



--------------------------------------------------------------------------------


9. NONINTERFERENCE

Employee agrees that during the Employment Period and for a period of eighteen
(18) months thereafter, he will not, except in furtherance of his employment
with the Company or as a part of his duties as an officer of the Company,
without the prior written consent of the Company, directly or indirectly
solicit, induce or attempt to solicit or induce any employee, agent or other
representative or associate of the Company to terminate its relationship with
the Company or in any way interfere with such a relationship or a relationship
between the Company and any of its suppliers or distributors.

10. DISCLOSURE OF PROPRIETARY INTELLECTUAL PROPERTY


10.1 Disclosure of Intellectual Property

Employee agrees that he will promptly disclose to the Company any and all
improvements, discoveries, ideas, developments or inventions composing
proprietary intellectual property which may be material to the operations and
business of the Company (the “Improvements”) which Improvements are made or
conceived by Employee, acting alone or in conjunction with others, (a) during
the Employment Period, or (b) to the extent the Improvements are specifically
and directly related to the Company Products within three (3) years after the
Employment Period, if such Improvement results from or was suggested by such
employment. Employee shall not disclose any such Improvement to any person,
except the Company and shall use all reasonable efforts to provide the Company
written disclosure of such Improvements. Each such Improvement shall be the sole
and exclusive property of and is hereby assigned to the Company. Employee agrees
that, at the request of the Company, Employee will execute such applications,
statements, assignments or other documents, furnish such information and data
and take all such other action (including without limitation the giving of
testimony) as the Company may from time to time reasonably request in order to
obtain for the Company a registration or patent in the United States or any
foreign country covering or pertaining to any such Improvement. The Company and
Employee hereby acknowledge and agree that the obligations set forth in this
Section 10 do not apply to an Improvement for which no equipment, supplies,
facility, copyright, patent or patent application, registration, information, or
other intellectual property or trade secret information of the Company was used
and which was developed entirely on Employee’s own time, unless (a) the
Improvement relates (i) directly to the business of the Company, or (ii) to the
Company’s actual or demonstrably anticipated research or development, or (b) the
Improvement results from any work performed by Employee for the Company.

10.2 Confidentiality and Disclosure Agreement

Employee agrees to execute and be bound by the terms of the Company’s Employee
Confidentiality and Disclosure Agreement.


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 11



--------------------------------------------------------------------------------


11. REPRESENTATIONS, WARRANTIES AND OTHER CONDITIONS

In order to induce the Company to enter into this Agreement, the Employee
represents and warrants to the Company as follows:

11.1 Health

The Employee is in good health and knows of no physical or mental disability
which, with or without any accommodation which may be required by law and which
places no undue burden on the Company, would prevent him from fulfilling his
obligations hereunder. The Employee agrees, if the Company requests, to submit
to periodic medical examinations by a physician or physicians designated by,
paid for and arranged by the Company. The Employee agrees that the examination’s
medical report shall be provided to the Company.

11.2 No Violation of Other Agreements

The Employee represents that neither the execution nor the performance of this
Agreement by the Employee will violate or conflict in any way with any other
agreement by which the Employee may be bound.

11.3 Reaffirmation of Obligations

The Employee hereby reaffirms the Employee Confidentiality and Disclosure
Agreement previously executed by Employee.

12. INTEGRATION


This Agreement constitutes the entire agreement between Employee and the Company
relating in any way to the employment of Employee by the Company, and supersedes
all prior discussions, understandings and agreements between them with respect
thereto.

13. INVALID PROVISION


The invalidity or unenforceability of any particular provision of this Agreement
shall not affect any other provision hereof, and the Agreement shall be
construed in all other respect as if such invalid or unenforceable provisions
were omitted. However, if any court should determine that the duration or any
other feature of any restriction contained in Section 8 of this Agreement is
unenforceable, it is the intention of the parties that the provisions of such
Section as set forth herein shall not thereby be terminated, but shall be deemed
amended to the extent required to render them valid and enforceable.


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 12



--------------------------------------------------------------------------------


14. ATTORNEYS’ FEES

In the event of a dispute arising out of the interpretation or enforcement of
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and costs.

15. BINDING EFFECT

This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their heirs, executors, successors and assigns.

16. GOVERNING LAW

This Agreement and the parties’ performance hereunder shall be governed by and
interpreted under the laws of the State of Washington. Employee agrees to submit
to the jurisdiction of the courts of the State of Washington, and that venue for
any action arising out of this Agreement or the parties’ performance hereunder
may be laid in King County, Washington.

17. AMENDMENTS

Any term of this Agreement may be amended and the observance of any term may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the parties.

18. ASSIGNMENT

This Agreement is personal to Employee and shall not be assignable by Employee
or the Company.

19. CONSENTS AND WAIVERS

No consent or waiver, express or implied, by any party hereto to or of any
breach or default by any other party in the performance by the others of their
obligations hereunder shall be valid unless in writing, and no such consent or
waiver shall be deemed or construed to be a consent or waiver to or of any other
breach or default in the performance by such other party of the same or any
other obligations of such party hereunder. Failure on the part of any party to
complain of any act or failure to act of any other party or to declare the other
parties in default, irrespective of how long such failure continues, shall not
constitute a waiver by such party of its rights hereunder. The granting of any
consent or approval in any one instance by or on behalf of the Company shall not
be construed to waive or limit the need for such consent or approval in any
other subsequent instance.


Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 13



--------------------------------------------------------------------------------


20. HEADINGS

Titles or captions of sections contained in this Agreement are inserted only as
a matter of convenience and for reference, and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any provisions hereof.

21. REMEDIES IN EQUITY

The rights and remedies of the parties hereunder shall not be mutually
exclusive, i.e., the exercise of one or more of the provisions hereof shall not
preclude the exercise of any other provisions hereof. The parties confirm that
damages at law will be an inadequate remedy for a breach or threatened breach of
this Agreement and agree that their respective rights and obligations hereunder
shall be enforceable by specific performance, injunction or other equitable
remedy as well as at law or otherwise.

22. ARBITRATION

Any controversies or claims arising out of or relating to this Agreement or to
employee’s employment with the company shall be fully and finally settled by
arbitration in the City of Seattle, Washington under Washington law and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect (the AAA Rules), conducted by one arbitrator either
mutually agreed upon by the company and the employee or chosen in accordance
with the AAA rules.

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

  EMPLOYEE               By: /s/ Bradley S. Powell    

--------------------------------------------------------------------------------

    Bradley S. Powell         EDEN BIOSCIENCE CORPORATION               By: /s/
William T. Weyerhaeuser    

--------------------------------------------------------------------------------

    William T. Weyerhaeuser



Form 8-K - EDEN BIOSCIENCE Corporation
PAGE 14